DETAILED ACTION
	Applicant’s response, filed 8/02/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1, 3, 5-7, 9, and 13 are pending.
Claims 2, 4, 8, and 10-12 are canceled.
Claims 1, 3, 6, and 13 are amended.
Claims 1, 3, 5-7, 9, and 13 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/02/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. A signed copy of the IDS document is included with this Office Action.

Specification
The amendments to the abstract and the title submitted 8/02/2022 are accepted.

Claim Objections
The outstanding objections to the claims are withdrawn in view of the amendments submitted herein.
The claims are objected to because of the following informalities. The instant objection is newly stated and is necessitated by claim amendment.
Claim 1 recites “b) retreiving the plurality of measurement data”, which should be amended to recite “b)  retrieving the plurality of measurement data”.
Claim 6 recites “wherein step g) comprises: i. … ; ii. … , iii) … ; and iv) … .”, which contains several typographical errors. The claim should be amended to recite “wherein step g) comprises: i) … ; ii) … ; iii) … ; and iv) … .”, i.e, the “.” after “i” and “ii” should be changed to “)” and the comma at the end of step ii should be changed to a semicolon, to maintain consistency in punctuation throughout the claim set. 

Claim Rejections- 35 USC § 112
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 5-7, 9, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The instant rejections are newly stated and are necessitated by claim amendment.
Claim 1 recites the limitations “f) determining a cumulative probability function for all values in the data category above the discrimination value (Group A) and determining a cumulative probability function for all values in the data category below the discrimination value (Group B); g) obtaining a new discrimination value such that a ratio between the two cumulative probability functions determined in step f) corresponds to a predefined error factor; h) iterating steps e) to g), whereby the new discrimination value obtained in step g) after an iteration replaces the discrimination value of the previous iteration; the iteration is carried out until the compositions of data categories (Group A and Group B) remain constant or for a predetermined number of iterations have been carried out; i) providing the new discrimination value obtained in step h) of a last iteration as a threshold for allocating measurement data from a test measurement sample into either data category”. Step g) recites no active steps for obtaining a new discrimination value. Step g) merely recites that a ratio between the two cumulative probability functions determined in step f) corresponds to a predefined error factor. Under the BRI, the two cumulative probability functions are static and are determined by the predefined discrimination value in step d), which determines which data category the values are separated into. It is therefore not clear that a ratio of the two cumulative probability functions would correspond to a predefined error factor or that a new discrimination factor would be determined. If the discrimination factor were changed so that the values in data categories Group A and Group B also changed, and the corresponding ratios between cumulative probability functions for Groups A and B were analyzed, it would be clear that a new discrimination factor would be determined based on the desired ratio. However, the claims do not recite such steps, and even if they did, it would not be clear that further iterating these steps would result in a different discrimination factor, i.e., the same discrimination factor would be identified based on the desired error factor.  Clarification through clearer claim language is requested.  
Claim 6 recites the limitation “i. determining an intersection point between the cumulative probability functions of step f)”. The meaning of this limitation is unclear because it is not clear that two cumulative probability distribution functions would intersect. A review of the Specification reveals that “the intersection point of the cumulative probability functions of the negative tail of the positive group and the positive tail of the negative group is calculated” at p. 10, lines 7 through 9. In the exemplary figure below, the negative tail of the probability density function on the right and the positive tail of the probability density function on the left clearly intersect (circled point), while the cumulative distribution functions do not intersect at any point. It is therefore not clear whether the limitation should be interpreted as “i. determining an intersection point between probability density functions of the cumulative probability functions of step f)”, or if Applicant intended the limitation to be interpreted in some other manner which the claims do not make clear.  Clarification is requested.

    PNG
    media_image1.png
    429
    1449
    media_image1.png
    Greyscale

Claim 6 recites the limitation “ii. calculating a probability of said intersection point thereby deriving two new cumulative probability functions”. The limitation is not clear because it does not include any active steps explaining why calculating a probability of the intersection point between the cumulative probability function would result in deriving two new cumulative probability functions. The limitation “thereby deriving two new cumulative probability functions” is interpreted as an intended use of calculating the probability and provides no clarification. 
Claim 6 recites the limitation “iv) interpolating a probability density function ratio of the approximation points thereby obtaining a new discrimination value”. The limitation is not clear because it does not include any active steps explaining why interpolating a probability density function ratio of the approximation points would result in obtaining a new discrimination value. The limitation “thereby obtaining a new discrimination value” is interpreted as an intended use of interpolating a probability density function ratio of the approximation points and provides no clarification. 
Claim 13 recites the limitation “A computer-readable medium comprising a computer program code that when run on a data processing device carries out the method of claim 1”. Claim 13 is a single claim which claims both an apparatus and the method steps of using the apparatus, which the courts have found to be indefinite because it is unclear when infringement occurs in such a claim (In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011); MPEP 2173.05(p)). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-7, 9, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a method for analyzing a dataset [Step 1: YES; See MPEP § 2106.03].
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for separating data) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claim 1: e) separating the plurality of measurement data into either one of the two different data categories by determining whether the individual values of the measurement data are above or below the predefined discrimination value; f) determining the cumulative probability function for all values in the data category above the discrimination value (Group A) and determining the cumulative probability function for all values in the data category below the discrimination value (Group B); g) obtaining a new discrimination value such that a ratio between the two cumulative probability functions determined in step f) corresponds to a predefined error factor; h) iterating steps e) to g), whereby the new discrimination value obtained in step g) after an iteration replaces the discrimination value of the previous iteration; and the iteration is carried out until the compositions of data categories (Group A and Group B) remain constant or a predetermined number of iterations have been carried out; and j) allocating measurement data from a test measurement sample as a positive or negative result based on the threshold provided in step i).
Dependent claim 6: wherein step e) comprises: i. determining an intersection point between the cumulative probability functions of step f); ii. calculating a probability of said intersection point thereby deriving two new cumulative probability functions; iii) calculating two approximation points by multiplying or dividing said new cumulative probability functions by the square root of the predefined error factor and calculating two approximation points using inverse cumulative probability functions; and iv) interpolating a probability density function ratio of the approximation points thereby obtaining a new discrimination value.
Dependent claim 7 recites further limitations of the error factor, i.e., a recited judicial exceptions in independent claim 1, and as such, is further directed to abstract ideas.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually separate data into different categories based on comparisons to whether the data point is above or below a certain value and to perform further steps to optimize the value for the given dataset, which includes the mathematical techniques of calculating and interpolating probabilities and multiplying or dividing. There are no specifics as to the methodology involved in “separating”, “determining”, “obtaining”, “iterating”, “allocating”, “calculating”, or “interpolating” and thus, under the BRI, one could simply, for example, compare the data to a predetermined value and perform the mathematical techniques to optimize the value using pen and paper. 
Therefore, claim 1 and those claims dependent therefrom recite abstract ideas [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: “a) performing an analyzing assay comprising nucleic acid amplification by dPCR; b) retreiving the plurality of measurement data from a plurality of measurement samples from the analyzing assay, wherein the measurement data comprise intensity values derived from the analyzing assay; c) providing a dataset comprising the plurality of measurement data from the plurality of measurement samples; d) providing a predefined discrimination value for separating the measurement data into two different data categories; … and i) providing the new discrimination value obtained in step h) of a last iteration as a threshold for allocating measurement data from a test measurement sample into either data category”.
Dependent claims 3 and 5: recite further limitations of the additional elements of intensity values and predefined discrimination value recited in claim 1.
Dependent claims 9 and 13 include a computer-implemented method and a non-transitory computer-readable medium comprising a computer program code and corresponds to the same judicially recited exceptions as pertain to claim 1 above.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “performing an analyzing assay” and “providing” and “retrieving” data, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of “a computer-implemented method” and “a non-transitory computer-readable medium comprising a computer program code” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). Thus, the limitations only generically link the use of the judicial exceptions to the technological environment of a computer.
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Majumdar et al. (WO 2014/210559A1, IDS reference) discloses that providing, or receiving, datasets and values (i.e., thresholds) is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0006] and [0050]. The prior art to Majumdar also discloses that performing an analyzing assay (i.e., digital PCR) is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0022-0023]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 9 and 13, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Majumdar et al. (WO 2014/210559A1, IDS reference) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0034-0044]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Applicant Arguments
Applicant submits that the amended claims do not recite an abstract idea without significantly more because dPCR assays require the analysis of a large number of data points and the overlap between positive and negative signals is difficult to discriminate. Applicant submits that the claimed invention adjusts the threshold in a way that provides an improvement. 
It is respectfully submitted that this is not persuasive. First, Applicant alleges that dPCR assays require the analysis of a large number of data points, but Applicant has offered no evidence as to the statement that a human mind cannot perform the method as claimed. The method as claimed herein recites analyzing a dataset comprising a plurality of measurement data from a dPCR assay, wherein a “plurality” is interpreted under the BRI as encompassing as little as two measurements. As such, it is maintained that the method can be performed mathematically/mentally by a human. Even if the measurements were numerous, the rejection would be maintained because the remaining claim steps recite mathematical techniques that would not be integrated by the analysis of a large number of data points.  
Second, Applicant alleges that the steps directed to adjusting the threshold in a way that takes into account a predefined error represents an improvement. However, steps directed to “determining a cumulative probability function”, “obtaining a new discrimination value”, “providing the new discrimination value” after iterating the previous steps, and “allocating the measurement data”, that provide the supposed improvement (i.e., clear allocation of positive and negative calls) in the instant claims, are steps that are, themselves, the judicial exceptions and cannot therefore be a practical application of the judicial exception. The courts have made clear that a judicial exception is not eligible subject matter (Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)) if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, it is the additional elements (if any) in the claim that must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible. It is submitted here that the instant claims do not include any additional elements that provide for a practical application. Rather, the “additional elements” in the instant claims (see exemplary claim 1) include only the steps of “performing an analyzing assay comprising nucleic acid amplification by dPCR”, “retreiving the plurality of measurement data from a plurality of measurement samples from the analyzing assay”, “providing a dataset comprising the plurality of measurement data from the plurality of measurement samples”, “providing a predefined discrimination value for separating the measurement data into two different data categories”, and “providing the new discrimination value”. As set forth above, said steps operate in the claim as data gathering steps and do not integrate any of the recited judicial exceptions into a practical application, nor do the claims as a whole include any inventive concept beyond well-understood, routine and conventional steps.
If Applicant intends to submit that the claims provide an improvement to thresholding dPCR data, such improvement must be realized in the claims, as evidenced by the Specification. As currently amended, the instant claims do not clearly convey the alleged improvement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1, 3, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (WO 2014/153369 A1, IDS document) in view of Sezgin et al. (Journal of Electronic Imaging, 2004, 13(1), pp.146-165) and Di Zenzo et al. (IEEE Transactions on Systems, Man, and Cybernetics, Part B (Cybernetics), 1998, 28(1), pp.15-23). The instant rejection is newly stated and is necessitated by claim amendment.
Claim 1 discloses a method for analyzing a dataset comprising a plurality of measurement data from a digital polymerase chain reaction (dPCR) assay, wherein the plurality of measurement data is derived from a plurality of measurement samples derived from a single biological test sample, the method comprising the steps of: a) performing an analyzing assay comprising nucleic acid amplification by dPCR; b) retreiving the plurality of measurement data from a plurality of measurement samples from the analyzing assay, wherein the measurement data comprise intensity values derived from the analyzing assay; c) providing a dataset comprising the plurality of measurement data from the plurality of measurement samples;
d) providing a predefined discrimination value for separating the measurement data into two different data categories; e) separating the plurality of measurement data into either one of the two different data categories by determining whether the individual values of the measurement data are above or below the predefined discrimination value; f) determining a cumulative probability function for all values in the data category above the discrimination value (Group A) and determining a cumulative probability function for all values in the data category below the discrimination value (Group B); g) obtaining a new discrimination value such that a ratio between the two cumulative probability functions determined in step f) corresponds to a predefined error factor; h) iterating steps e) to g), whereby the new discrimination value obtained in step g) after an iteration replaces the discrimination value of the previous iteration; and the iteration is carried out until the compositions of data categories (Group A and Group B) remain constant or a predetermined number of iterations have been carried out; i) providing the new discrimination value obtained in step h) of a last iteration as a threshold for allocating measurement data from a test measurement sample into either data category; and allocating measurement data from a test measurement sample as a positive or negative result based on the threshold provided in step i). 
Regarding claim 1, the prior art to Chu teaches a method for analyzing biological reaction systems (i.e., analyzing a dataset) to determine a presence or absence of a fluorescent emission from each reaction site (abstract). Chu teaches measuring a biological reaction (i.e., an analyzing assay) using digital PCR data [0036-0037; 0042-0046], which reads on the preamble of the claim and step a). Regarding step b), Chu teaches that after a biological reaction, the results are detected by detecting the presence or absence of fluorescence (i.e., intensity values) from the plurality of reaction sites ([0052];FIG. 8A). Regarding step c), Chu teaches that the workflow begins with an input (i.e., providing) of raw images (i.e., a plurality of measurement samples) of a substrate including the plurality of reaction sites (i.e., a plurality of measurement data) [0054]. Regarding steps d-e), Chu teaches making a positive or negative call for reaction sites (i.e., separating the measurement data) based on intensities of the pixels by Otsu thresholding at any of various levels of thresholding (i.e., a predefined discrimination value) [0091]. Regarding step f), Chu teaches displaying a histogram of intensity values of reaction sites in an image (FIG. 8A) and a cumulative distribution curve (i.e., cumulative probability function) of the histogram (FIG. 8B). As Chu teaches calculating only one cumulative distribution curve for all of the values, Chu does not teach determining a cumulative probability function for values above and below the discrimination value. Chu also does not teach the limitations of steps h)-j).
However, the prior art to Sezgin teaches a survey of image thresholding methods (abstract). Regarding steps c) and e), Sezgin teaches that in many applications of image processing, the gray levels of pixels belonging to the object are substantially different from the gray levels of the pixels belonging to the background (i.e., a dataset comprising a plurality of measurement data), and that thresholding is a tool to separate objects from the background (i.e., separating the plurality of measurement data into either one of the two different data categories by determining whether the individual values of the measurement data are above or below a discrimination value) (page 146, column 1, paragraph 1). Regarding step f), Sezgin teaches fuzzy memberships are an indication of how strongly a gray value of a pixel belongs to the background or to the foreground, where the farther away a gray value is from a presumed threshold, the greater becomes its potential to belong to a specific class (page 152, Fuzzy entropic thresholding). Sezgin teaches summing, separately, those gray value probabilities (i.e., cumulative probability functions) that map into the foreground Af (i.e., Group A) and background Ab (i.e., Group B) events (pages 152-153, Fuzzy entropic thresholding). Regarding steps g) and j), Sezgin teaches finding an optimum threshold to define foreground and background subevents (page 152, column 2, paragraph 2).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of analyzing a dPCR dataset as taught by Chu with the method of using fuzzy entropy to threshold a dataset as taught by Sezgin because both methods are in the same technical field of image analysis. The motivation would have been to find an optimal threshold to determine whether a gray value belongs to the foreground or background pixel class, as taught by Sezgin (page 152, column 2, paragraph 2). The basic technique of fuzzy entropy thresholding, as taught by Sezgin, for determining a threshold to detect the presence or absence of fluorescence in reaction sites, as taught by Chu, would have yielded no more than the predictable outcome of separating positive and negative signals and determining their cumulative probability functions because Sezgin teaches a method for dividing pixels into the background and foreground, which is equivalent to determining positive and negative signals in dPCR results.  
Chu in view of Sezgin do not teach the limitations of steps h)-i).
However, the prior art to Di Zenzo teaches image thresholding using fuzzy entropies (title) with a cost function to force the fitting function as close as possible to a two-valued function that depicts an ideal two-level image with an object and a background (abstract). Di Zenzo teaches the application of the theory of fuzzy sets to image analysis by calculating the gray level of each pixel in the image with a membership function (page 15, column 1, paragraph 1). Regarding step g), Di Zenzo teaches an approach with no a priori knowledge of the theoretical gray level of the both the background and object by introducing the background level (α) and the object level (b) among unknowns, leading to a classical optimization problem which is solved by associating a cost to each local departure of the approximating function x from the theoretical values a, b, where m is a user supplied parameter for penalizing the misclassifications of object pixels (i.e., a predefined error factor) (page 19, column 1, paragraphs 4-6). The instant disclosure defines the term "error factor" as a predefined expectation regarding the presence of false positives and false negatives (page 9, lines 19-20). As Di Zenzo teaches optimizing the levels of background and the object (i.e., obtaining a new discrimination value) in regard to the misclassifications of the object pixels, and as these adjustments would lead to changes in the cumulative probability functions for both the background and the object, it is considered that Di Zenzo fairly teaches the limitations of step g) because the ratios of the cumulative probability functions would also change when employing the method of Di Zenzo. Regarding step h), Di Zenzo teaches an iterative solution of the problem, where the levels of the background b and the object a are computed iteratively until a parameter specified by the calling program is reached (i.e., a predetermined number of iterations) (page 19, column 2, paragraph 5 through page 20, column 1, paragraph 2). Regarding step i), Di Zenzo teaches a series of iterations of an inner process in which the background level a and the object level b are updated (i.e., providing a new discrimination value) (page 19, column 2, paragraph 5 through page 20, column 1, paragraph 2), wherein calculation of the gray level values of the image is repeated every time new values of a,b are produced (i.e., iterating step c) (page 22, column 2, paragraph 2). Insofar as the iterative process taught by Di Zenzo begins at step e), it is considered that Di Zenzo fairly teaches the limitation of iterating steps e), f), and g).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of using fuzzy entropy to threshold a dPCR dataset as taught by Chu in view of Sezgin with the iterative optimization method of Di Zenzo. The basic technique of fuzzy entropy thresholding extended to include iterative thresholding optimization in light of an adjustable penalty for misclassification would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient in order to construct a method that reduces the blur and forces the reconstructed image to be as close as possible to a two-valued image, as taught by Di Zenzo (page 15, column 1, paragraph 3 through column 2, paragraph 2).  
Regarding claim 3, Chu in view of Sezgin and Di Zenzo teach the method of claim 1 as described above. Chu teaches a method for analyzing biological reaction systems to determine a presence or absence of a fluorescent emission (i.e., intensity values) from each reaction site (abstract). 
Regarding claim 7, Chu in view of Sezgin and Di Zenzo teach the method of claim 1 as described above. Sezgin does not teach an error factor.
However, Di Zenzo teaches that m is a user supplied parameter that indicates pixel misclassification (page 19, column 1, paragraph 6). Insofar as Di Zenzo teaches that if misclassifications of object pixels as belonging to background are to be penalized more heavily than misclassifications of background pixels as object pixels (i.e., false negatives), then a value greater than 0.5 should be supplied (page 19, column 1, paragraph 6), it is considered that Di Zenzo teaches a scale between 0 and 1 (page 18, column 1, paragraph 5) for adjusting false negative and false positive expectations, with values above 0.5 indicating more penalties for false negatives. As a scale of 0 to 1 is analogous to a scale of 0 to 100, and as Di Zenzo teaches an example of m = 0.5 and a range of 0.5 < m < 1, it is considered that this range encompasses the instantly claimed range of an error factor is below or equal to 100, below or equal to 80, below or equal to 60, below or equal to 50, below or equal to 40, below or equal to 30, below or equal to 20 or below or equal to 10.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Chu in view of Sezgin and Di Zenzo for using fuzzy entropic thresholding with an iterative thresholding optimization step to analyze the gray levels in an image with the error factor and predetermined number of iterations of Di Zenzo. The motivation to incorporate m (i.e., an error factor) within a range of 0 to 1 would have been to associate a cost to each local departure of the approximating function from the theoretical values in order to produce as crisp an image as possible, as taught by Di Zenzo (page 19, column 1, paragraph 5). 
Regarding claim 9, Chu in view of Sezgin and Di Zenzo teach the method of claim 1 as described above. Chu teaches that those skilled in the art will recognize that the operations of the various embodiments may implemented using hardware, software, firmware, or combinations thereof [00108].
Regarding claim 13, Chu in view of Sezgin and Di Zenzo teach the method of claim 1 as described above. Chu teaches that software and firmware can be stored on computer-readable media [00108].
B.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Sezgin and Di Zenzo, as applied to claim 1 as above, and in further view of Pinheiro et al. (Analytical Chemistry, 2012, 84, p. 1003-1011). The instant rejection is newly stated and is necessitated by claim amendment.
Regarding claim 5, Chu in view of Sezgin and Di Zenzo teach the method of claim 1 as described above. Neither Chu, Sezgin, or Di Zenzo fairly teach a predefined discrimination value that is the median, arithmetic mean or any percentile between the 15th and the 85th percentile of the measurement data.
However, the prior art to Pinheiro discloses an assessment of key performance parameters of droplet digital PCR (abstract). Pinheiro teaches using the QuantaSoft software package to apply a global fluorescence amplitude threshold of the midpoint between the average fluorescence amplitude of positives and negative droplet clusters (i.e., the arithmetic mean of the measurement data) (page 1005, column 1, paragraph 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Chu in view of Sezgin and Di Zenzo for using fuzzy entropic thresholding with an iterative thresholding optimization step with the method of Pinheiro for determining an initial threshold because Chu and Pinheiro both disclose methods for dPCR analysis. The motivation would have been to use a threshold used by a common signal processing algorithm for ddPCR data, as taught by Pinheiro (page 1005, column 1, paragraph 1). The basic technique of using any initial threshold (i.e., predefined discrimination value), including the threshold taught by Pinheiro, in the method of Chu in view of Sezgin and Di Zenzo would have yielded no more than the predictable outcome of determining an optimized the threshold based on the measurement data.
C.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Sezgin and Di Zenzo, as applied to claim 1 as above, and in further view of Shore (Appl. Statist., 1982, 31, p. 108-114). The instant rejection is newly stated and is necessitated by claim amendment.
Regarding claim 6, Chu in view of Sezgin and Di Zenzo teach the method of claim 1 as described above. Given the clarity issues of obtaining a new discrimination value and the intended use of the “thereby” limitations as described above, claim 6 will be interpreted under the broadest reasonable interpretation as can be reasonably assumed. The limitations of claim 6 are interpreted to read on any prior art that teaches the use of cumulative probability functions, probability density functions, and inverse cumulative probability functions to obtain a new discrimination factor. This interpretation is supported by the Specification which discloses that “means and methods to perform the above listed calculations (i.e., those recited in claim 6) are known to those skilled in the art and can also be found in standard textbooks relating to statistical analysis and probability calculation” (page 8, lines 33-35). While Chu teaches constructing a cumulative distribution curve from a histogram of intensity values, approximating the cumulative distribution curve, and reconstructing a new cumulative distribution curve from the approximation to remove noise from the curve [0093], neither Chu, Sezgin, or Di Zenzo fairly teach the interpretation of the claim as described above.
However, the prior art to Shore discloses simple approximations of the inverse cumulative function and the density function to help in the derivation of closed form solutions to stochastic optimization models (Summary; the entire document is relevant). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the method iterative threshold optimization taught by Di Zenzo with the methods of Shore for generalized teachings of simple approximations because the Specification discloses that standard textbooks relating to statistical analysis and probability calculation teach the limitations recited in claim 6. As Shore is considered to teach the limitations of the claim as can be interpreted, it would be obvious to use these teachings for the predictable result of determining a new discrimination value. The motivation would have been to help in the derivation of closed form solutions to stochastic optimization models, as taught by Shore (Summary). 

Response to Applicant Arguments
Applicant submits that the claims as amended and clarified are not obvious over the prior art to Sezgin, Di Zenzo, Martinis, and Chu.
It is respectfully submitted that this argument is not persuasive. As put forth in the above 35 USC 112(b) rejections, the limitations regarding obtaining a new discrimination value through an iterative process are not clear. It is considered that the prior art to Sezgin, Di Zenzo, and Chu continue to read on these claims, as per the claim interpretation above. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631          
        
/Lori A. Clow/Primary Examiner, Art Unit 1631